    Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 1 of 7. PageID #: 415940



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                              MDL 2804
OPIATE LITIGATION
                                                          Case No. 17-d-2804
This document relates to:
                                                          Hon. Dan Aaron Polster
Track One Cases


                           IN LIMINE EVIDENTIARY STIPULATIONS

          Plaintiffs, the Cuyahoga and Summit County Governments, and the remaining

defendants1 in the Track One trial hereby stipulate and agree that neither party, their counsel, or

their witnesses shall offer evidence or argument of the following in the presence of the jury:

          1.    any reference to the parties’ or counsels’ use of jury consultants or mock juries or

related trial resources;

          2.    any reference to or mention of military service, other or prior employment,

religious affiliations or positions, or other personal experience of the parties’ counsel (including

staff);




1
  AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation; Cardinal Health,
Inc.; Henry Schein, Inc. and Henry Schein Medical Systems, Inc.; Johnson & Johnson, Janssen
Pharmaceuticals Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica,
Inc. (collectively, “Janssen”); McKesson Corporation; Cephalon, Inc., Teva Pharmaceuticals
USA, Inc., and Teva Pharmaceutical Industries Ltd. (collectively, “Teva Defendants”); Watson
Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., Warner Chilcott Company, LLC, Actavis
South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC,
Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake
City, and Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida (collectively,
“Actavis Generic Defendants”); Walgreen Co. and Walgreen Eastern Co. Teva Pharmaceutical
Industries Ltd. has asserted and continues to assert that it is not subject to personal jurisdiction
and is specially appearing to join this submission; thus, it does not waive and continues to
contest personal jurisdiction and to preserve its pending personal jurisdiction challenge.
                                                 1
  Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 2 of 7. PageID #: 415941



         3.      any comment or inference that bolsters the unchallenged character (e.g., honest)

or traits (e.g., generous) of any party’s current or former employees, managers, consultants,

witnesses, experts, agents, or fiduciaries preemptively (e.g., “Do you know Mr. X? Yes, he is a

good person of impeccable integrity.”);

         4.      any reference to any party possessing or maintaining liability insurance, to the

coverage limits of any such insurance, or the possibility that this litigation might cause an

increase in the cost of purchasing or maintaining such insurance;

         5.      any reference to or mention of any settlement demands, offers, or negotiations

between plaintiffs and any defendant participating in the trial;

         6.      any reference to or mention of the refusal of a party to enter into a stipulation

prior to or during trial or any request in the presence of the jury for a new stipulation or revision

to an existing stipulation;

         7.      any reference suggesting that plaintiffs would be entitled to treble damages if they

prevail on certain claims; or

         8.      any reference to the religious views of any witnesses in an attempt to attack or

support the witness’s credibility.

Dated:        September 25, 2019                   Respectfully Submitted,



/s/Paul J. Hanly, Jr.                                /s/ Joseph F. Rice
Paul J. Hanly, Jr.                                 Joseph F. Rice
SIMMONS HANLY CONROY                               MOTLEY RICE
112 Madison Avenue, 7th Floor                      28 Bridgeside Blvd.
New York, NY 10016                                 Mt. Pleasant, SC 29464
(212) 784-6400                                     (843) 216-9000
(212) 213-5949 (fax)                               (843) 216-9290 (Fax)
phanly@simmonsfirm.com                             jrice@motleyrice.com

Plaintiffs’ Co-Lead Counsel                        Plaintiffs’ Co-Lead Counsel

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 3 of 7. PageID #: 415942




/s/ Paul T. Farrell, Jr. ____               /s/ Peter H. Weinberger
Paul T. Farrell, Jr.                        Peter H. Weinberger (0022076)
GREENE KETCHUM, LLP                         SPANGENBERG SHIBLEY & LIBER
419 Eleventh Street                         1001 Lakeside Avenue East, Suite 1700
Huntington, WV 25701                        Cleveland, OH 44114
(304) 525-9115                              (216) 696-3232
(800) 479-0053                              (216) 696-3924 (Fax)
(304) 529-3284 (Fax)                        pweinberger@spanglaw.com
paul@greeneketchum.com
                                            Plaintiffs’ Liaison Counsel
Plaintiffs’ Co-Lead Counsel



/s/ W. Mark Lanier                          /s/ Hunter J. Shkolnik
W. Mark Lanier                              Hunter J. Shkolnik
THE LANIER LAW FIRM                         NAPOLI SHKOLNIK
6810 FM 1960 Rd W                           360 Lexington Ave., 11th Floor
Houston, TX 77069-3804                      New York, NY 10017
(713) 659-5200                              (212) 397-1000
(713) 659-2204 (Fax)                        (646) 843-7603 (Fax)
wml@lanierlawfirm.com                       hunter@napolilaw.com

Lead Trial Counsel                          Counsel for Plaintiff Cuyahoga County, Ohio


/s/ Linda Singer
Linda Singer
MOTLEY RICE LLC
401 9th St. NW, Suite 1001
Washington, DC 20004
(202) 386-9626 x5626
(202) 386-9622 (Fax)
lsinger@motleyrice.com

Counsel for Plaintiff Summit County, Ohio




                                            3
 Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 4 of 7. PageID #: 415943




 /s/ Geoffrey E. Hobart                 /s/ Enu Mainigi
Geoffrey E. Hobart                     Enu Mainigi
Mark H. Lynch                          WILLIAMS & CONNOLLY LLP
Sonya D. Winner                        725 Twelfth Street NW
COVINGTON & BURLING LLP                Washington, DC 20005
One CityCenter                         Tel: (202) 434-5000
850 Tenth Street NW                    Fax: (202) 434-5029
Washington, DC 20001                   emainigi@wc.com
Tel: (202) 662-5281
ghobart@cov.com                        Counsel for Cardinal Health, Inc.
mlynch@cov.com
swinner@cov.com

Counsel for McKesson Corporation

 /s/ Robert A. Nicholas                 /s/ Kaspar Stoffelmayr
Robert A. Nicholas                     Kaspar Stoffelmayr
Shannon E. McClure                     Brian C. Swanson
REED SMITH LLP                         Katherine M. Swift
Three Logan Square                     Matthew W. Brewer
1717 Arch Street, Suite 3100           BARTLIT BECK LLP
Philadelphia, PA 19103                 54 West Hubbard Street
Tel: (215) 851-8100                    Chicago, IL 60654
Fax: (215) 851-1420                    Tel: (312) 494-4400
rnicholas@reedsmith.com                Fax: (312) 494-4440
smcclure@reedsmith.com                 kaspar.stoffelmayr@bartlitbeck.com
                                       brian.swanson@bartlitbeck.com
Counsel for AmerisourceBergen Drug     kate.swift@bartlitbeck.com
Corporation                            matthew.brewer@bartlitbeck.com

                                       Alex J. Harris
                                       BARTLIT BECK LLP
                                       1801 Wewatta Street, Suite 1200
                                       Denver, CO 80202
                                       Tel: (303) 592-3100
                                       Fax: (303) 592-3140
                                       alex.harris@bartlitbeck.com

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.



                                      4
 Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 5 of 7. PageID #: 415944



 /s/ Steven A. Reed                      Counsel for Teva Pharmaceuticals USA, Inc.,
Steven A. Reed                           Cephalon, Inc., Watson Laboratories, Inc.,
Eric W. Sitarchuk                        Actavis LLC, Actavis Pharma, Inc. f/k/a
Harvey Bartle                            Watson Pharma, Inc., Warner Chilcott
Rebecca J. Hillyer                       Company, LLC, Actavis South Atlantic LLC,
MORGAN, LEWIS & BOCKIUS LLP              Actavis Elizabeth LLC, Actavis Mid Atlantic
1701 Market Street                       LLC, Actavis Totowa LLC, Actavis Kadian
Philadelphia, PA 19103-2921              LLC, Actavis Laboratories UT, Inc. f/k/a
Tel: (215) 963-5000                      Watson Laboratories, Inc.-Salt Lake City, and
Fax: (215) 963-5001                      Actavis Laboratories FL, Inc., f/k/a Watson
steven.reed@morganlewis.com              Laboratories, Inc.-Florida and specially
eric.sitarchuk@morganlewis.com           appearing Teva Pharmaceutical Industries,
harvey.bartle@morganlewis.com            Ltd.
rebecca.hillyer@morganlewis.com

Nancy L. Patterson                        /s/ Charles C. Lifland
MORGAN, LEWIS & BOCKIUS LLP              Charles C. Lifland
1000 Louisiana Street, Suite 4000        Sabrina H. Strong
Houston, Texas 77002-5005                O’MELVENY & MYERS LLP
Tel: (713) 890-5195                      400 S. Hope Street
Fax: (713) 890-5001                      Los Angeles, CA 90071
nancy.patterson@morganlewis.com          Tel: (213) 430-6000
                                         clifland@omm.com
Wendy West Feinstein                     sstrong@omm.com
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, Thirty-Second Floor   Daniel M. Petrocelli
Pittsburgh, PA 15219-6401                Amy R. Lucas
Tel: (412) 560-7455                      O’MELVENY & MYERS LLP
Fax: (412) 560-7001                      1999 Avenue of the Stars, 8th Floor
wendy.feinstein@morganlewis.com          Los Angeles, CA 90067-6035
                                         Tel: (310) 553-6700
Brian M. Ercole                          dpetrocelli@omm.com
MORGAN, LEWIS & BOCKIUS LLP              alucas@omm.com
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339                     Counsel for Janssen Pharmaceuticals, Inc.,
Tel: (305) 415-3000                      Johnson & Johnson, Janssen Pharmaceutica,
brian.ercole@morganlewis.com             Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                         Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                         n/k/a Janssen Pharmaceuticals, Inc.




                                         5
 Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 6 of 7. PageID #: 415945




  /s/ John P. McDonald
John P. McDonald
C. Scott Jones
Lauren M. Fincher
Brandan J. Montminy
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, TX 75201
Tel: (214) 740-8000
Fax: (214) 756-8758
jpmcdonald@lockelord.com
sjones@lockelord.com
lfincher@lockelord.com
brandan.montminy@lockelord.com

Counsel for Henry Schein, Inc. and Henry
Schein Medical Systems, Inc.




                                           6
 Case: 1:17-md-02804-DAP Doc #: 2647 Filed: 09/25/19 7 of 7. PageID #: 415946



                               CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of September, 2019, the foregoing has been served

via CM/ECF to all counsel of record.

                                            /s/Peter H. Weinberger
                                            Peter H. Weinberger

                                            Plaintiffs’ Liaison Counsel




                                               7
